     Matthew Righetti (SBN 121012)                     Timothy Long (SBN 137591)
 1
     matt@righettilaw.com                              longt@gtlaw.com
 2   RIGHETTI GLUGOSKI, PC                             GREENBERG TRAURIG, LLP
     456 Montgomery Street, Suite 1400                 1201 K Street, Suite 1100
 3   San Francisco, California 94104                   Sacramento, California 95814
     Tel: (415) 983-0900                               Tel: (916) 442-1111
 4   Fax: (415) 397-9005                               Fax: (916) 448-1709
 5
     Reuben D. Nathan (SBN 208436)                     Lindsay E. Hutner (SBN 238998)
 6   rnathan@nathanlawpractice.com                     hutnerl@gtlaw.com
     NATHAN & ASSOCIATES, APC                          Alexa R. Hankard (SBN 312221)
 7   2901 West Pacific Coast Hwy, Suite 200            hankarda@gtlaw.com
     Newport Beach, California 92663                   Four Embarcadero Center, Suite 3000
 8   Tel: (949) 270-2798                               San Francisco, California 94111
 9   Fax: (949) 209-0303                               Tel: (415) 655-1300
                                                       Fax: (415) 358-8139
10
     Attorneys for Plaintiff,                          Attorneys for Defendant,
11   MICHELLE FOON                                     CENTENE MANAGEMENT
                                                       COMPANY, LLC
12

13                               UNITED STATES DISTRICT COURT
14                              EASTERN DISTRICT OF CALIFORNIA
15    MICHELE FOON, individually and on
      behalf of all others similarly situated,
16                                                 Case No. 2:19-cv-01420-MCE-AC
17
                                   Plaintiff           JOINT STIPULATION AND
18                                                     ORDER EXTENDING
                     v.                                DEFENDANT’S TIME TO
19                                                     RESPOND TO PLAINTIFF’S
                                                       COMPLAINT
20    CENTENE MANAGEMENT
21    COMPANY, LLC; and DOES 1 through
      10, inclusive.
22

23                                Defendants
24

25

26
27

28
                                                 -1-
       JOINT STIPULATION AND ORDER EXTENDING DEFENDANT’S TIME TO RESPOND TO
                               PLAINTIFF’S COMPLAINT
 1           MICHELLE FOON (hereinafter, the “Plaintiff”) and CENTENE
 2   MANAGEMENT COMPANY, LLC (“Defendant”) (collectively, the “Parties”)
 3   stipulate as follows:
 4           WHEREAS, on June 20, 2019, Plaintiff filed the initial complaint in the
 5   California Superior Court, County of San Joaquin, bearing Case No.
 6   STKCVUOE20197891.
 7           WHEREAS, on June 25, 2019, Plaintiff served Defendant with the Summons
 8   and Complaint.
 9           WHEREAS, on July 25, 2019, Defendant timely filed a Notice of Removal,
10   transferring case from the San Joaquin Superior Court to the United States District
11   Court of California, Eastern District. Docket (“Dkt”) 1.
12           WHEREAS, on July 26, 2019, the parties filed the Stipulation and Proposed
13   Order to Extend Time to Respond to Initial Complaint. Dkt. 4.
14           WHEREAS, on August 7, 2019, this Court issued its Order extending
15   Defendant’s deadline to respond to Plaintiff’s Complaint to August 29, 2019. Dkt. 9.
16           WHEREAS, on August 16, 2019, Plaintiff filed the Substitutions of Attorney,
17   adding attorney Matthew Righetti and Reuben D. Nathan as Plaintiff’s counsel in
18   place of attorney Nicholas F. Scardigli. Dkts. 10 and 11.
19           WHEREAS, on August 21, 2019, this Court filed its Orders adding Matthew
20   Righetti and Reuben D. Nathan as Plaintiff’s attorney and terminating attorney
21   Nicholas F. Scardigli. Dkts. 13 and 14.
22           WHEREAS, on August 26, 2019, the parties filed the Stipulation and
23   Proposed Order for Extension of Time to Respond to Initial Complaint. Dkt. 15.
24           WHEREAS, on August 29, 2019, this Court issued its Order Extending
25   Defendant’s deadline to respond to Plaintiff’s Complaint to September 12, 2019.
26   Dkt. 16.
27   //
28
                                               -2-
          JOINT STIPULATION AND ORDER EXTENDING DEFENDANT’S TIME TO RESPOND TO
                                  PLAINTIFF’S COMPLAINT
 1           WHEREAS, on September 9, 2019, the parties met and conferred regarding
 2   the issues of a 12(b)(6) motion.
 3           WHEREAS, in order to permit Plaintiff’s newly substituted counsel and
 4   Defendant to further meet and confer regarding the issues of a 12(b)6 motion and the
 5   possibility of filing an amended complaint, the parties are requesting that this Court
 6   extend the deadline for Defendant to respond to Plaintiff’s Complaint to October 11,
 7   2019.
 8           WHEREAS, this is the parties’ third stipulation to extend time to respond to
 9   the Complaint.
10           WHEREAS, Defendant has agreed to allow Plaintiff to e-file this Stiulation on
11   its behalf.
12

13   IT IS SO STIPULATED.
14

15

16

17   DATED: SEPTEMBER 11, 2019               NATHAN & ASSOCIATES, APC
18

19                                           By: /s/ Reuben D. Nathan
                                                 Reuben D. Nathan
20                                               Attorneys for Plaintiff
                                                 Michelle Foon
21

22
     DATED: SEPTEMBER 11, 2019               RIGHETTI GLUGOSKI, PC
23

24
                                             By: /s/ Matthew Righetti
25                                               Matthew Righetti
                                                 Attorneys for Plaintiff
26                                               Michelle Foon
27

28
                                               -3-
       JOINT STIPULATION AND ORDER EXTENDING DEFENDANT’S TIME TO RESPOND TO
                               PLAINTIFF’S COMPLAINT
 1
     DATED: SEPTEMBER 11, 2019             GREENBERG TRAURIG LLP
 2

 3
                                           By: /s/ Timothy Long
 4                                             Timothy Long
                                               Lindsay E. Hutner
 5                                             Alexa R. Hankard
                                               Attorneys for Defendant
 6                                             Centene Management Company, LLC
 7

 8

 9                                        ORDER
10
           Pursuant to the stipulation, and for good cause shown, Defendant’s deadline to
11
     respond to Plaintiff’s Complaint is extended to October 11, 2019.
12
           IT IS SO ORDERED.
13
     Dated: September 13, 2019
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                             -4-
       JOINT STIPULATION AND ORDER EXTENDING DEFENDANT’S TIME TO RESPOND TO
                               PLAINTIFF’S COMPLAINT
